 


114 HR 2815 IH: Assuring Quality Outcomes in Higher Education Act of 2015
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2815 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Salmon (for himself, Mr. Hastings, Mr. Franks of Arizona, Mr. Hunter, Mr. Kelly of Pennsylvania, Mr. Rokita, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the Secretary of Education to complete a data analysis study on the impacts of all income- or employment-based outcome measures of quality in higher education before issuing or implementing regulations utilizing such metrics, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Assuring Quality Outcomes in Higher Education Act of 2015. 2.DATA ANALYSIS REQUIREMENT FOR USE OF INCOME- OR EMPLOYMENT-BASED METRICS FOR MEASURING QUALITY IN HIGHER EDUCATION (a)In generalDuring the period specified in subsection (c), the Secretary of Education shall not issue or otherwise implement any final rule with respect to any proposed regulation or other performance framework that utilizes any income- or employment-based metric or data, including any such regulation or framework relating to college ratings, teacher preparation, or gainful employment, or implement or enforce any existing regulation or performance framework that utilizes any such metric, until 90 days after— 
(1)the Secretary of Education conducts and makes publicly available a complete data analysis required under subsection (b) with respect to such regulation or performance framework; and (2)the Comptroller General of the United States makes publicly available a report that reviews such data analysis for data accuracy and completeness.
(b)Data analysisThe data analysis required under this subsection with respect to a regulation or performance framework shall— (1)analyze the impact of the income- or employment-based outcome metrics utilized under the regulation or performance framework (including any substantial employment thresholds and measures of short-term earnings, long-term earnings, and debt-to-earnings) on all postsecondary education programs and students at all categories of institutions of higher education that participate in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including—
(A)the impact on, and educational alternatives for, students who— (i)receive Federal Pell Grants under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.);
(ii)are minority students; (iii)are older than age 24;
(iv)are veterans; (v)are independent students; and
(vi)are dependent students; (B)for each of the impacted student groups described in subparagraph (A), the extent to which students impacted by the income- or employment-based outcome metric would abandon pursuit of any educational alternative;
(C)the impact on, and educational alternatives for, students who will be displaced from their postsecondary education program as a result of the proposed use of the income- or employment-based outcome metric, including— (i)the ability of educational alternatives to add capacity to absorb additional displaced students;
(ii)the required additional Federal and State subsidies required to provide such additional capacity; and (iii)the number of displaced students who would abandon pursuit of any educational alternative; and
(D)the impact on economic sectors— (i)with known elements of public or government service, such as social work and Federal, State, and local public or government service; and
(ii)with projected workforce skills gaps, such as manufacturing, healthcare, and education; (2)analyze the degree of correlation between variables other than quality of education that could affect income and debt-to-income or employment outcomes, including—
(A)regional and urban differences; (B)economic conditions at time of graduation;
(C)patterns of discrimination (including those based on gender and race); (D)family income prior to enrollment; and
(E)credential pursued or program of study; and (3)compare the various sources of income and debt data utilized under the regulation or performance framework, highlighting the differences between data sets, the availability of the data, the quality and completeness of the data, the student privacy issues with the use of data, and the data collection burden on the relevant institutions.  
(c)Period of prohibitionThe period specified in this subsection is the period beginning on the date of the enactment of this Act and ending on the date of the enactment of a law that extends the authorization or duration of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) by not less than 2 fiscal years beyond the authorization or duration of such Act in effect on such date of enactment. (d)DefinitionsIn this section: 
(1)Independent studentThe term independent student has the meaning given the term in section 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)). (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not include institutions described in subparagraph (C) of section 102(a)(1) of such Act. 
(3)VeteranThe term veteran has the meaning given the term in section 480(c) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(c)). (4)Educational alternativeThe term educational alternative means a comparable or similar program of study offered at the same institution that a student attends or at another institution of higher education, which has the meaning of the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not include any institution described in subparagraph (C) of section 102(a)(1) of the Higher Education Act of 1965.  
 
